DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10 March 2021 has been entered.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 7, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroki (US 2012/0315113) (“Hiroki”; 102(a)(2) date is Feb. 5, 2010).

    PNG
    media_image1.png
    665
    721
    media_image1.png
    Greyscale

Claim 1: a blade body (12a(14a)) having a blade support surface (top surface of 12a(14a)); and at least one pad (50) each comprising a resilient portion (54) formed from the at least one pad and having a curved substrate contact surface (top of curve of 54) to support a substrate (W) when disposed on the substrate transfer robot blade, and an opposite bottom surface; wherein the at least one pad is mounted on the blade body such that a downward force applied by the substrate making contact with the curved substrate contact surface of the at 
Claim 2: wherein the resilient portion comprises a resilient cantilever arm (at 54a);
Claim 3: wherein at least part of the bottom surface of the at least one pad is supported on the blade support surface (FIG. 4);
Claim 4: wherein the at least one pad is formed of a polymer material (52; paragraph [0070]; “resin” and “Teflon” are polymers);
Claims 7 and 17: a base (52) configured for support on the blade support surface; a resilient cantilevered arm (54) fixed at a first end to a portion of the base and having a second end resiliently deformed from a plane of the base in a direction away from the base (part of 54 going from the base to W is in a direction away from the base), wherein the second end comprises a contact surface (FIG. 4);
Claim 15: wherein the at least one pad is formed from ceramic (52, “ceramic”);
Claim 16: a robot comprising an arm (FIG. 1, 12/14) coupled to the robot at a first end and configured to provide vertical and rotational displacement of the arm (FIG. 1; paragraph [0048], “rotating operation, and an elevating operation”); and a robot blade coupled to a second end of the arm, the robot blade comprising: a blade body (12a(14a)) having a blade support surface (top surface of 12a(14a)); and at least one pad (50) comprising a resilient portion (54) formed from the at least one pad and having a curved substrate contact surface (top of curve of 54) to support a substrate (W) when disposed on the substrate transfer robot blade and an opposite bottom surface; wherein at least one of the at least one compliant pad is mounted on the blade body such that a downward force applied by a substrate making contact with the .

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive except for the objections that have been withdrawn.
Re. Claims 1-2, the resilient portion is construed as corresponding to item 54 of Hiroki. Nothing in the claim precludes this interpretation of the resilient portion in view of Hiroki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652